Citation Nr: 0806509	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  07-00 300A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to a rating higher than 10 percent for post-
traumatic stress disorder before June 15, 2007, a rating 
higher than 30 percent from June 15, 2007. 




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Horrigan 

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1966 to June 1968. 

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision, dated in August 2005, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

FINDING OF FACT

In February 2008, prior to the promulgation of a decision in 
the appeal, the Board received a written notification from 
the veteran that he was withdrawing his appeal.

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing by the 
appellant at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204.  As the veteran has withdrawn 
the appeal, the Board does not have appellate jurisdiction.


ORDER

The appeal is dismissed.


		
George E. Guido Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


